Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1. 	The closest prior art considered is Kuwahara et al (US 2014/0195117 A1) and Nishimoto et al (US 2016/0123769 A1). Kuwahara et al teaches, a rotation sensing apparatus (Fig. 1, ¶ [0065]; Fig. 1, ¶ [0068]) comprising: a detected part, configured to rotate in rotation directions, comprising a first pattern portion with a plurality of first pattern members, and a second pattern portion with a plurality of second pattern members (Fig. 1, ¶ [0072]; Fig. 1, ¶ [0065]; Fig. 3, ¶ [0072]); a sensor unit comprising a first sensor disposed opposite to the first pattern portion, a second sensor disposed opposite to the second pattern portion, a third sensor disposed to be spaced apart from the first sensor; and opposite to the first pattern portion, and a fourth sensor disposed to be spaced apart from the second sensor; and opposite to the second pattern portion (Fig. 2, ¶ [0075]); and a rotation information calculation circuit configured to calculate rotation information of a rotating body in response to a first oscillation signal, a second oscillation signal, a third oscillation signal, and a fourth oscillation signal generated based on respective outputs of the first sensor, the second sensor, the third sensor, and the fourth sensor (Fig. 2, ¶ [0080]), wherein the rotation information calculation circuit is configured to sense the rotation directions, in response to a differential signal, generated based on the first oscillation signal and the second oscillation signal (Fig. 2, ¶ [0082]: The differential amplifier 51A amplifies output a difference between the outputs from the coils 22Aa and 22Ab constituting the first coil pair 22A), and an oscillation signal corresponding to one of a maximum frequency and a minimum frequency, from among the first oscillation signal, the second oscillation signal, the third oscillation signal, and the fourth oscillation signal (Fig. 2, ¶ [0076]; Fig. 2, ¶ [0085]; Fig. 2, ¶ [0086].). 
	Nishimoto et al teaches, a third sensor disposed to be spaced apart from the first sensor in the rotation directions (Figs. 1, 2, ¶ [0026]); a fourth sensor disposed to be spaced apart from the second sensor in the rotation directions (Figs. 1, 2, ¶ [0026]).
	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “wherein the rotation information calculation circuit is further configured to generate a first average signal by averaging the first oscillation signal and the second oscillation signal, and to generate a second average signal by averaging the third oscillation signal and the fourth oscillation signal, and wherein the rotation information calculation circuit is further configured to generate a first subtraction signal by subtracting the first average signal from the first oscillation signal, and to generate a second subtraction signal by subtracting the second average signal from the second oscillation signal.”

Allowable Subject Matter
2. 	Claims 1 – 8, 11 – 21 are allowed.
3. 	The following is the Examiner's statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “wherein the rotation information calculation circuit is further configured to generate a first average signal by averaging the first oscillation signal and the second oscillation signal, and to generate a second average signal by averaging the third oscillation signal and the fourth oscillation signal, and wherein the rotation information calculation circuit is further configured to generate a first subtraction signal by subtracting the first average signal from the first oscillation signal, and to generate a second subtraction signal by subtracting the second average signal from the second oscillation signal.”
5.	Regarding claim 18, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “first oscillation signal, the second oscillation signal, a third oscillation signal, and a fourth oscillation signal, generate a first average signal by averaging the first oscillation signal and the second oscillation signal, and generate a second average signal by averaging the third oscillation signal and the fourth oscillation signal, and generate a first subtraction signal by subtracting the first average signal from the first oscillation signal, and to generate a second subtraction signal by subtracting the second average signal from the second oscillation signal.”
6.	Claims 2, 7, 11, 13, 14 and 16 are allowable due to their dependencies on claim 1; claims 3 – 6 are allowable due to their dependencies on claim 2; claim 8 is allowable due to its dependency on claim 7; claim 12 is allowable due to its dependency on claim 11; claim 15 is allowable due to its dependency on claim 14; claim 17 is allowable due to its dependency on claim 16.
Claim 19 is allowable due to its dependency on claim 18; claim 20 is allowable due to its dependency on claim 19; claim 21 is allowable due to its dependency on claim 20.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866